Smith, J.
delivered the opinion and judgment of the court.—A majority of the court are of opinion that the act of assembly, 1 Rev. Code, ch. 169. § 45. p. 611. requiring the title or profession of the prosecutor to be written at the foot of an information or indictment, is only directory to the officers of the court, and though the requisition be not complied with, the defendant can take no exception on that account, either by motion to quash or plea in abatement. The court is therefore of opinion and doth decide, 1. That the indictment in this case ought not to be quashed. 2. That the motion to quash ought consequently to be overruled.